Citation Nr: 1444113	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include depression and mood disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for chemical dependency.

3.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric condition, to include depression and mood disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A hearing was held on March 19, 2014, by means of video conferencing equipment with the appellant in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To provide the Veteran with an adequate VA medical opinion; procure updated VA treatment records; send the Veteran corrective notice; and to adjudicate inextricably intertwined issues.

As an initial matter, the Veteran has identified treatment through the VA Medical Centers (VAMCs) in Murfreesboro, Nashville, and/or Memphis between 1995 and 1997, records from which have not been associated with the claims file.  Negative responses were received from Memphis VAMC in April 2013, and from the Release of Information contact for Nashville and Murfreesboro VAMCs in February and March 2013.  However, it does not appear the Veteran was sent notice compliant with 38 C.F.R. § 3.159(e) regarding VA's inability to obtain such records.  On remand, such notice should be sent.  

The Veteran contends that he suffers from an acquired psychiatric condition which is related to his military service.

The Veteran was provided with a VA mental disorder examination in July 2011.  The examiner noted that following the discovery of his wife's unfaithfulness, in 1994, the Veteran had to stay on the ship and began drinking heavily.  The Veteran was referred to alcohol dependency treatment, where he was given diagnoses of situational depression and alcohol dependency.  The July 2011 examiner provided a diagnosis of mood disorder, NOS, with polysubstance dependency.   He wrote that throughout the records, the Veteran's primary diagnosis has been chemical dependency and occasionally he has been diagnosed with a mood disorder.  The examiner then opined as follows:

"The vet's mood disorder maybe related to his drug dependency and after a period of sobriety he may no longer experience a mood disorder.  It is also possible the vet has a mood disorder which will become more clearly delineated once he has been sober for a period of time.  According to military records dated [July 1994] the vet sought assistance for alcohol abuse and the Dr. noted he had situational depression-his wife was unfaithful while he was out on the ship.  With the information available at this time, it appears less likely as not the vet's mood disorder is related to the situational depression the vet experienced in service."   

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner noted that the Veteran had previously been provided with a diagnosis of mood disorder, he did not address the diagnosis of depressive disorder, NOS provided in, an April 2011 St. Cloud VA Health Care System (HCS) Mental Health interdisciplinary plan of care note and in an August 2010 Hennepin group therapy record.  Additionally, subsequent to the VA examination, a psychiatrist with the Minneapolis VA HCS found that the Veteran meets the criteria for depression NOS, and noted that the Veteran had been sober for two years at that point.  Because it is unclear from the examination report whether the examiner considered this relevant evidence, an addendum opinion is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Additionally, despite noting the Veteran's 85 days of sobriety at the time of the examination, the rationale provided regarding whether a mood disorder would resolve or become more clearly delineated is highly speculative.  Subsequent to the examination, in a February 2013 Minneapolis VA HCS psychiatry note, a VA psychiatrist found that the Veteran "meets criteria for depression, NOS" and is noted to have been sober regarding alcohol and cocaine for 2 years.  On remand, this additional evidence should be considered.

Subsequent to the July 2011 VA examination, the Veteran raised a theory of entitlement to service connection as secondary to service-connected scars.  A supplemental VA medical opinion was provided in January 2014 on this theory.  The report states that the Veteran's depression/mood disorder is most likely caused by or a result of his chronic substance abuse.  As rationale, the examiner states that the vast majority of the Veteran's mental health treatment has been in the context of treatment for substance abuse, and that the Veteran makes no mention of psychological distress related to his service connected scars in communication with VA mental health providers.  Therefore, he concluded, it was less likely as not that the Veteran's depression/mood disorder was caused or aggravated by his SC scars.

The Board also finds this supplemental opinion to be inadequate for adjudicatory purposes.  Although it is technically correct that based on the claims file, the Veteran makes no mention of psychological distress related to his SC scars to VA mental health providers, an October 2013 dermatology resident note from the Minneapolis VA HCS recorded the Veteran's reports of romantic partners negatively commenting on the appearance of his scars and that he is having difficulty with feelings of depression, shame, and sexual dysfunction.  Under the plan section of the note, the resident wrote that a Mental Health consult was placed given psychosocial difficulties due to scarring.  As it is unclear whether the examiner considered this relevant evidence, a supplemental opinion is needed.  Additionally, as the most recent VA treatment record is from January 2014, on remand, any outstanding VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board notes that the claims file contains an April 2013 private psychological opinion from a Dr. G which includes a detailed history provided by the Veteran.  Dr. G. concluded that based on the history provided, "it is plausible" that the service in the Navy contributed to the Veteran's depression and substance abuse, and that seeking relief with substances and self-medicating is consistent with what he experienced.  While this opinion does appear to support the Veteran's claim, the physician's statement regarding plausibility does not answer the relevant question of whether the Veteran's acquired psychiatric condition is at least as likely as not related to service, and is found to be too speculative to allow for adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim).  

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

The Veteran is additionally seeking service connection for an acquired psychiatric condition for treatment purposes only under 38 U.S.C. Chapter 17.  Under 38 U.S.C.A. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  The Veteran served during the Persian Gulf War, therefore, 38 U.S.C.A. § 1702(b) is applicable.

The Veteran has stated on numerous occasions that he suffered from depression since his time in the military.  Lay statements from the Veteran's mother, sister, and ex-wife have also been submitted providing their observations regarding the changes in the Veteran's mental state following his return from service.  The Board notes that these individuals are competent to provide this evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

On remand, a VA medical opinion should be sought regarding whether the Veteran suffers from a mental illness which developed within two years of separation from military service.  Also, while on remand, the Veteran should be provided fully compliant notice as required under applicable laws, regulations, and legal precedents, with regard to the claim of service connection for an acquired psychiatric condition for treatment purposes only under 38 U.S.C.A. § 1702(b) .

Finally, the Veteran is also seeking service connection for chemical dependency.  Although service connection is precluded for primary alcohol abuse and for secondary disabilities resulting from primary alcohol abuse, service connection is appropriate if alcoholism is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001); 38 U.S.C.A. § 1110.  The Veteran has stated both at the Board hearing, and to private physicians in April and September 2013, that he used alcohol as self-medication for his mental health issues, to decrease feelings of depression and anxiety.  Therefore, the issue of entitlement to service connection for chemical dependency is found to be inextricably intertwined with another issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, that issue must also be remanded to the AOJ.  Additionally, on remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under a theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with corrective notice with regard to his claim for service connection for chemical dependency, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Send the Veteran notice, compliant with 38 C.F.R. § 3.159(e), that VAMC records from 1995 to 1997, other than a December 1997 Murfreesboro VAMC treatment record, have not been obtained by VA.

3.  Provide the Veteran with corrective notice with regard to his claim for service connection for an acquired psychiatric condition for treatment purposes only, containing notice of the criteria necessary to substantiate a claim under 38 U.S.C.A. § 1702(b).

4.  Obtain any and all VA treatment records from January 2014 to the present from the Minneapolis VA HCS and St. Cloud VA HCS, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

5.  Refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental medical opinion regarding whether the Veteran's acquired psychiatric condition is related to service.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Provide a diagnosis for any acquired psychiatric condition present at any time during the appeal period (from February 2011 to present).

The examiner should note that at various times during the appeal period, the Veteran has been provided with diagnoses of:

i) mood disorder, NOS (June 2011 St. Cloud VA HCS; September and December 2011 St. Cloud VA HCS; July 2011 VA examination; March 2012 St. Cloud VA HCS);  
ii) depression or depressive disorder, NOS (August 2010 Hennepin County; April and September 2011 St. Cloud VA HCS; July 2012 Dr. G. with Hennepin County; February 2013 Minneapolis VA HCS; October 2013 St. Cloud VA HCS); and 
iii) major depressive disorder (January 2012 Central Minnesota Counseling Center).
b.  For any diagnosis provided, state whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to his period of military service.  The examiner should specifically address whether the "situational depression" or "occupational problems" noted in the Veteran's service treatment records represent early manifestations of any current acquired psychiatric condition.

In coming to a conclusion, the examiner must consider the Veteran's lay statements that he self-medicated his mental health problems with alcohol during and after service, and the lay statements of the Veteran's mother, sister, and ex-wife regarding his demeanor during and immediately following separation from service.

c.  Regardless of the finding above, the examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric condition, diagnosed in part (a), developed within two years of separation from service (i.e. by February 1997). 

The examiner must, again, consider lay evidence of record when forming a conclusion.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

7.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



